Citation Nr: 1453255	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected right nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 1997.
This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this case was before the Board in September 2012, it was remanded for additional development.  It is now before the Board for further appellate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no documents on the Veterans Benefits Management System (VBMS) for the Veteran at this time.


FINDINGS OF FACT

1. Hypertension was not manifest in service or within one year of discharge, and is unrelated to service. 

2. Hypertension is not due to or aggravated by the service-connected right nephrectomy.


CONCLUSION OF LAW

Hypertension was not incurred in service, may not be presumed to have been so incurred and is not secondary to a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

 A letter dated in August 2007 advised the Veteran of the evidence necessary to support a claim for service connection on a direct and secondary basis.  She was asked to submit or identify relevant evidence.  The evidence of record was discussed and the Veteran was advised of the allocation of duties between herself and VA. This same letter advised the Veteran of the manner in which VA determines disability ratings and effective dates. 

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board observes that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's September 2012 remand which stipulated that treatment records from Fort Eustis since September 2005 should be obtained and that the Veteran should receive a new VA examination.  Treatment records were obtained, and a VA examination was conducted in January 2013.  

With respect to VA's duty to assist, the Board notes that identified records have been associated with the claims file.  The Veteran was afforded VA examinations, and opinions were provided by the examiners.  The Board finds that the January 2013 examination and opinion is adequate in that the examiner reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted physical examination prior to rendering his conclusions.  Neither the Veteran nor her representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence of hypertension may be presumed if such disorder is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  The Veteran's claim was filed in April 2007, therefore, the amendment is applicable.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service treatment records include a high blood pressure reading in September 1996 (141/93).  The January 2013 examiner clarified that the Veteran was in pain on this occasion and that the remaining blood pressure readings were within normal limits.  The Veteran's enlistment examination date in August 1988 included a blood pressure reading of 118/82.   During service, the Veteran's right kidney was removed in November 1996 for polycystic malfunctioning kidney/congenital  Ureteropelvic junction (UPJ) chronic congenital UPJ obstruction.  A treatment record completed in September 1997 just prior to her discharge from active duty noted a blood pressure reading of 132/74.  Upon separation examination, the Veteran's blood pressure was 127/78 and hypertension was not diagnosed.

Shortly after discharge, the Veteran received a general physical examination at the VA in December 1997.  The blood pressure reading taken at that time was 130/86.  Another general VA examination was provided in December 1997.  Her blood pressure was 122/78.  No diagnosis of hypertension was given.  In July 1998, the Veteran's blood pressure reading was high (153/81), but the January 2013 VA examiner noted that the Veteran was in pain at this time.  

Several treatment records following service do not show a diagnosis of hypertension.  In a May 2000 letter, the Veteran's blood pressure was 120/80.  In August 2003, the Veteran's blood pressure was 106/75.

An October 2004 treatment record noted symptoms consistent with hypertension and a five day blood pressure check was ordered.  Hypertension was diagnosed in November 2004.  

The Veteran was provided a VA examination in October 2007.  The Veteran reported being diagnosed with hypertension at the age of 34.  The examiner diagnosed the Veteran with hypertensive heart disease.  The examiner noted a diagnosis of congenital obstruction of the UPJ in service in a non-functioning right kidney, for which she underwent right nephrectomy.   The Veteran reported that she had been told that she had polycystic kidney disease.  She conducted an internet search on this condition and found that it caused hypertension.  The examiner found no diagnosis for polycystic disease but instead a nonfunctioning kidney due to congenital UPJ obstruction.  Some cysts were found on the kidney but not polycystic kidney disease.  The left kidney did not have polycystic disease either.  Her labs showed no evidence of kidney failure.  The examiner opined that due to these reasons, the Veteran's right kidney condition and right nephrectomy had not caused the Veteran's hypertension or heart condition.

The Veteran was afforded a VA examination in January 2013.  The examiner noted a diagnosis of hypertension that was diagnosed in 2000.  The Veteran reported that her blood pressure was high since 1997 but did not recall the number.  She reported that she had not been treated before separation and did not see any doctor after separation until 2000.  She complained of headaches and was started on maxide and plendil in 2000.  She was told her blood pressure was fluctuating.  In August 2006, she was hospitalized because her blood pressure was extremely high.  She was told that she had hypertension.  The physician added Toprol to her medication list.  A physician told her in the past that the removal of a kidney could affect her blood pressure.  The examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or was caused by an in-service injury, event or illness.  The examiner noted that an elevated blood pressure reading of 153/81 in September 1996 occurred when the Veteran was in pain.  The examiner explained that the Veteran's hypertension was essential and not secondary to nephrectomy or aggravated by it.  The examiner noted that in 2006, a medical provider described her hypertension as benign essential hypertension and hypertensive heart disease which was benign and without congestive heart failure but with left atrial enlargement and normal left ventricle.  At the time of the January 2013 examination, blood pressure was within control and EKG was normal with no big left ventricle.  The examiner agreed that the Veteran's hypertension was essential (not from any known cause) and laboratory results revealed normal kidney function (GFR 109, BUN 13 and creatinine 0.6 with no kidney failure).  For these reasons, the examiner opined that the Veteran's hypertension was less likely as not due to nephrectomy and not aggravated by her nephrectomy. 

Having carefully reviewed the record, the Board concludes that service connection is not warranted for hypertension.  There is no evidence of pathology or treatment during service or within a year of separation.  Although the January 2013 examiner noted a high blood pressure reading during service, and within a year following discharge, the examiner clarified that both readings were taken while the Veteran was experiencing pain.  Moreover, it is noted that for VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  The blood pressure readings in service do not show that hypertension was manifested in service.  In addition, during the examinations conducted shortly after discharge, there was no diagnosis of hypertension or evidence thereof.  Also, the January 2013 VA examiner concluded, following a comprehensive review of the record and the Veteran's history, as well as physical examination, that hypertension, which first manifested one year after service, was unrelated to service.

For the purpose of secondary service connection, the Board observes that the Veteran is service-connected for the right nephrectomy.  The Veteran alleges that her service-connected right nephrectomy aggravated or caused her hypertension.  The October 2007 examiner found that the Veteran's hypertension was not caused by her kidney condition.  Although he did not provide an opinion as to whether hypertension was aggravated by the kidney condition, the opinion is adequate as to the limited question of causation.  The January 2013 VA examiner, who provided a more complete opinion, concluded that the Veteran's hypertension was less likely than not proximately due to or aggravated by her service-connected nephrectomy and provided a rationale for the opinion.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability. While the record demonstrates that the Veteran has a diagnosis of hypertension, it does not contain competent evidence which relates this disability to any incident of service or to any service-connected disability.  

The Board has considered the Veteran's lay assertions that her hypertension is caused or aggravated by her right nephrectomy.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran's lay testimony is not competent to relate her current hypertension disability to right nephrectomy.  The relationship between hypertension and a right nephrectomy are not within the ordinary knowledge a lay person.  

Competent lay evidence may be used to substantiate the elements of a service connection claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  If the witness is not testifying as an expert, her testimony in the form of opinions or inferences is limited to those opinions or inferences which are rationally based on perception of the witness and helpful to a clear understanding of his testimony or the determination of a fact in issue.  FED. R. EVID. 701.  Generally, this rule does not permit a lay witness to express an opinion as to matters which are beyond the realm of common experience and which require the special skill and knowledge of an expert witness.  Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th Cir. 1979).  In this case, special knowledge is required to relate current hypertension to service or to her service-connected disability and, therefore, the Veteran's statements are not competent evidence.

In this case, the January 2013 VA examiner has concluded that the Veteran's hypertension is not related to service nor is it due to or aggravated by any service-connected disability. This examiner set forth reasoned opinions, based on review of the record, review of pertinent medical literature, and examination of the Veteran. In assigning high probative value to this opinion, the Board notes that the VA examiner reviewed the medical history and provided rationale for his conclusions.  The Board thus finds the VA provider's opinions to be of greater probative value than the Veteran's unsupported statements to the contrary. Moreover, there is no evidence showing that hypertension manifested to any degree within one year of separation from service, or that there is continuity of symptoms since service, since blood pressure readings shortly following service were normal. 

For these reasons, the Board concludes that the claim of entitlement to service connection for hypertension must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected right nephrectomy, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


